Citation Nr: 1413759	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-15 451	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for diabetes mellitus.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for arthritis of the right hand.

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for sleep apnea.

4.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a nasal condition (allergic rhinitis).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to September 1977.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously remanded these claims in May 2012 to afford the Veteran a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  Although the hearing was scheduled for January 2014, he failed to appear for it, so was marked a "no show".  He since has provided the required good-cause explanation, however, and requested to have the hearing rescheduled.  So the Board is again remanding his claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In a January 2014 statement, the Veteran indicated he was confused about the dates regarding his Board hearing and, therefore, requested that his hearing be rescheduled.

Accordingly, these claims are REMANDED for the following action:

Reschedule the Veteran's videoconference hearing at the next available opportunity.  Notify him of the date, time, and location of this rescheduled hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event he withdraws his hearing request or again fails to appear on the date it is rescheduled for, return the file to the Board for further appellate consideration of his claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


